Case: 20-61143     Document: 00516105082         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 23, 2021
                                  No. 20-61143                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Maria Guadalupe Ramirez-De Martinez; Erson Alonso
   Martinez; Andres Alonzo Martinez,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 418 068
                              BIA No. A209 418 069
                              BIA No. A209 427 284


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Maria Ramirez-De Martinez, Andreas Alonzo Martinez, and Erson
   Alonzo Martinez Ramirez, natives and citizens of El Salvador, petition for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61143      Document: 00516105082            Page: 2   Date Filed: 11/23/2021




                                    No. 20-61143


   review of an order by the Board of Immigration Appeals (BIA) dismissing
   their appeal from the denial of their applications for asylum and withholding
   of removal.
          We review only the BIA’s decision and do not review the immigration
   judge’s (IJ) decision unless it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
          The petitioners argue that the BIA erred in affirming the IJ’s
   determination that they were not entitled to asylum or withholding of
   removal because they failed to demonstrate that they were subjected to past
   persecution or that they faced a clear probability of future persecution on
   account of a protected ground. See Cantarero-Lagos v. Barr, 924 F.3d 145,
   150 (5th Cir. 2019) (withholding); Sharma v. Holder, 729 F.3d 407, 411 (5th
   Cir. 2013) (asylum). Specifically, the IJ found that the petitioners’ proposed
   social groups were not cognizable because they were not socially distinct and
   did not exist independently of the harm asserted. To be cognizable, a
   proposed particular social group must “exist independently of the harm
   asserted.” Gonzales-Veliz v. Barr, 938 F.3d 219, 230 (5th Cir. 2019) (internal
   quotation marks and citation omitted). The proposed particular social groups
   of “head of household whose family has been victims of threats of violence,”
   “women who are victims of violence or threats of violence,” and “young
   boys whose parents have been the victims of the threat of violence” are not
   cognizable because they are defined by the threat of violence. See Gonzales-
   Veliz, 938 F.3d at 230. Accordingly, the petitioners did not satisfy the
   requirements for asylum and withholding of removal. See Orellana-Monson
   v. Holder, 685 F.3d 511, 518 (5th Cir. 2012).
          PETITION DENIED.




                                          2